Lore, C. J.,
delivered the opinion of the Court.
We have considered this motion, and the Court are agreed as to the judgment which they shall render. The offence is a statutory one and is defined, in the terms of the statute, generally, not specifically. We think the charge in the indictment does not meet that particularity required by the statute, and that it charges rather what is a part or an element of the offence. The offence designated under the statute is “ a false return of the election’ In the indictment the charge is “ making a false return of the number of ballots cast at said election,” which would be an element of the false return but not co-extensive with the return itself. So that we are compelled to grant the motion to quash the indictment.
We may say, however, in connection with this, that we recognize the difficulty attending the preparation of indictments under a new law and with new forms, and particularly under the pressure to which the Attorney General has been subjected since the ninth day of November, in this Court. We can understand how very difficult it is to draw one, even under an old law, in which some astute lawyer cannot find flaws. And that difficulty is aggravated when the law is a new one and when the Attorney General is literally pressed down with a mass of business.
We regret most deeply (and that is the sentiment of the whole Court) the necessity for quashing these indictments, because if the offence charged was committed by these respective defendents, they committed one of the gravest crimes known to the criminal law of this State. And if convicted, they deserve and should receive the penalty which the law inflicts upon them. You may readily un*456derstand, therefore, with what great reluctance we grant this motion to quash.
White, Attorney General. That applies to all of the indictments ?
Josiah Marvel, for the defendant. Then I make the motion in regard to them all. Shall I call them by name ?
Per Curiam.
Without calling the names, with the consent of the Attorney General, the understanding is that it applies to them all, and these indictments are quashed.